Title: From John Adams to Horace Holley, 25 December 1818
From: Adams, John
To: Holley, Horace



Dear Sir
Quincy Decr 25th 1818

Although I have lately received many kind and admirable Letters from my Friends, for which they have my Sincere thanks; Yet neither on the late most melancholly and affecting Occasion nor in my whole life have I ever received one so congenial to my own Sentiments, and so consolating to my feelings as yours, of the fourth of this month.
If we  reason from Analogy, and how can We reason otherwise concerning the high Subject of The Universe is there any thing to convince Us, that among the intelligent Inhabitants, of all the Suns and Stars, We behold there are any more durable than Ourselves, and if they are all grass and tales told by an Idiot what is the whole but a Puppet Show a mere magnificent exhibition of Fireworks,
Without the Supposition of a Future State I should believe the “Το Παν" be an eternal Self existent Folly.
That I shall very soon meet my dear departed Friend I have no more doubt than I have that Wisdom and Benevolence are predominant Principles in nature and in the goverment of the World That you may be of the Party much oftner than you have been here and that Forever I heartily wish and have no reason to disbelieve.
I hope however that many years will pass away before you follow Us—because it is greatly to be desired that mankind may be persuaded to think more favourably of themselves the World and the Universal Cause than they have been taught to think, and I know no man better qualified or disposed for this great Service of Humanity and Philanthrophy than the Gentleman who has the highest Esteem and best Wishes of his Friend and humble / Servant
John Adams